Citation Nr: 0313464	
Decision Date: 06/20/03    Archive Date: 06/24/03	

DOCKET NO.  99-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1993 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The Board remanded the appeal in December 2001.  


FINDING OF FACT

Lumbar myositis and degenerative disc disease of T12-L1 and 
L1-2 originated during the veteran's active military service.


CONCLUSION OF LAW

Lumbar myositis and degenerative disc disease of T12-L1 and 
L1-2 were incurred during active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects that 
the veteran and his representative have been provided with a 
statement of the case and supplemental statements of the 
case, as well as a February 2002 letter, informing them of 
the governing legal criteria, the evidence necessary to 
substantiate the veteran's claim, the evidence considered, 
and the reasons for the denial of his claim.  The veteran has 
been afforded VA examinations and a personal hearing, and 
treatment records have been obtained.  In light of the 
Board's decision herein, it is concluded that the VA has 
complied with the VCAA to such an extent that no prejudice to 
the veteran will result.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or a disease contracted in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also provides 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service medical records reflect that the veteran was seen on 
several occasions with complaints relating to his back.  
While the report of a November 1997 VA orthopedic examination 
reflects that there was negative cervicolumbar 
musculoskeletal spine examination at that time, dorsal 
paravertebral myositis was noted.  The report of a November 
2002 VA orthopedic examination reflects that the veteran's 
service medical records were reviewed and his complaints 
during service were noted.  The examiner indicated that the 
veteran currently had lumbar myositis and degenerative disc 
disease at T12-L1 and L1-2, and that it was at least as 
likely as not that these disabilities had existed during the 
veteran's active service.  

With consideration that the veteran had multiple and ongoing 
complaints regarding his back during service and competent 
medical evidence indicates that the veteran currently has 
lumbar myositis and degenerative disc disease at T12-L1 and 
L1-2, and that these current disabilities existed during his 
active service, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran's 
currently manifested lumbar myositis and degenerative disc 
disease at T12-L1 and L1-2 existed during his active service.  
In resolving all doubt in the veteran's behalf, service 
connection is warranted for lumbar myositis and degenerative 
disc disease at T12-L1 and L1-2.


ORDER

Service connection for lumbar myositis and degenerative disc 
disease of T12-L1 and L1-2 is granted, subject to the laws 
and regulations governing the payment of monetary benefits.  



____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

